Title: To John Adams from Horatio Gates Spafford, 1 December 1813
From: Spafford, Horatio Gates
To: Adams, John



Esteemed Friend—
Albany, 12 Mo. 1, 1813.

Since I was favored with thy esteemed favor of a late date, I have received a Letter from thy friend Josiah Quincy, who also informs that I may send a Gazetteer to the American Academy of Arts & Sciences, directed to thee. I now avail myself of that privilege; & I take the liberty also to send one for thy Son in Russia. I am very grateful for the friendly sentiments expressed in thy Letter. It is my ambition to devote myself to my country, abstracted from all parties or associations of men, other than considerations of respect or contempt for its friends or its foes.
I am afraid that I obtrude upon thy attention too often, & will say but little, in order to lessen the sum of my transgression. With the most reverential & hearty sentiments of esteem & respect, thy friend,

Horatio Gates Spafford.